Citation Nr: 1030728	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1980 to 
October 1984, March 1985 to April 1988, and November 2001 to July 
2002.  Personnel records also indicate that the Veteran enlisted 
in the Air Force National Guard in August 1991 and had 15 years, 
4 months, and 6 days of service.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, 
in pertinent part, granted service connection for hepatitis C 
with an initial disability rating of 0 percent and an effective 
date of January 31, 2007, and denied entitlement to service 
connection for diabetes mellitus and peripheral neuropathy as 
secondary to diabetes mellitus.

A hearing was held in January 2009 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus has been re-
characterized to comport to the evidence of record, particularly 
the Veteran's original February 2007 service connection claim.

In May 2009 the Veteran's current claims were remanded for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

I.  Service Connection Claims  

The Veteran seeks service connection for diabetes mellitus and 
peripheral neuropathy disabilities.  At his January 2009 hearing 
the Veteran testified that he was diagnosed with diabetes 
mellitus in 1997, and was told by his doctors that his peripheral 
neuropathy is related to his diabetes mellitus.  

Following the May 2009 Board remand, two VA examiners offered 
opinions regarding the etiology of the Veteran's diabetes 
mellitus.  

An August 2009 VA examination report notes that the Veteran was 
diagnosed with diabetes mellitus in 1997 and that the Veteran's 
mother died of diabetes and his sister has diabetes.   The 
examiner noted that the Veteran has a family history of diabetes 
and hypertension, which are risk factors for diabetes.  The 
examiner opined that the Veteran's diabetes mellitus is as likely 
as not related to hypertension and family history of diabetes and 
not due to military service.  

A September 2009 VA examination report notes that the Veteran was 
diagnosed with diabetes mellitus in 1995-1996, and that he was 
diagnosed with diabetes while in the Air National Guard and 
within 5 years of discharge from the military.  The examiner 
opined that, as such, it is related to his military service and 
the cause of his neuropathy is more than likely secondary to 
diabetes.  

Additionally, the Veteran submitted a private medical opinion 
dated in April 2009.  It notes that the Veteran is an unlikely 
candidate for diabetes of any type, based on his weight, 
lifestyle, and family history.  He has certainly been exposed to 
various unique stressors on military duty, including 
immunizations, extreme conditions such as a heat injury, 
deployments, and various toxic exposures.  The private medical 
opinion concluded it is more likely that the Veteran's diabetes 
is a direct result of the physical stress/injury of military 
service.  

The Board notes that the 3 medical opinions of record widely 
differ in their conclusions, and that the August 2009 and April 
2009 medical opinions are based on completely different factual 
findings regarding the Veteran's family history of diabetes.  
Therefore, a new VA examination should be conducted to reconcile 
the VA and private medical opinions and determine whether the 
Veteran's diabetes mellitus is secondary to his service connected 
hepatis C pursuant to 38 C.F.R. § 3.310 or was aggravated by 
service pursuant to 38 U.S.C.A. § 1153.  See 38 C.F.R. § 3.159 
(c)

Because the Veteran's service connection claim for diabetes 
mellitus is being remanded, and because adjudication of that 
claim may impact the adjudication of the Veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the 
Veteran's peripheral neuropathy claim also must be remanded.

II.  Increased Rating Claim

The Veteran seeks an initial compensable evaluation for hepatitis 
C.  

The May 2009 Board remand directed the VA to schedule the Veteran 
for a VA medical examination to assess the current severity of 
his hepatitis C disability.  

Instead of scheduling the Veteran for a VA examination for his 
hepatitis C disability, VA relied on an August 2009 VA 
examination which was conducted to determine the etiology of the 
Veteran's claimed diabetes mellitus.  Although the August 2009 VA 
examination discusses the Veteran's hepatitis C, it does not 
discuss the specific criteria required by 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7354 for a higher rating for hepatitis C.  
Hence, the August 2009 VA examination is not adequate to rate the 
Veteran's service-connected hepatitis C and a new medical 
examination is needed prior to appellate review.  See 38 C.F.R. § 
3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998) 
(noting that where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated).
The appellant is hereby notified that it is his responsibility to 
report to any scheduled examination(s) and to cooperate in the 
development of the case, and that the consequences of not meeting 
his responsibilities could include denial of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination with an examiner other than the 
one who conducted the August 2009 examination 
to determine the etiology of his diabetes 
mellitus.  The examiner is to accept as fact 
that the Veteran was first diagnosed with 
diabetes mellitus in 1997.  The examiner 
should provide the following opinions:

a)  Is it at least as likely as not that the 
Veteran's diabetes mellitus was caused or 
aggravated by his service connected hepatitis 
C.  

b)  If not, the examiner is to provide an 
opinion as to whether the Veteran's pre-
existing diabetes mellitus clearly and 
unmistakably was not aggravated by any 
incident during his period of active service 
from November 2001 to July 2002, including 
the stress of service.  If it was aggravated, 
the examiner was to provide an opinion as to 
whether such aggravation was due to the 
natural progression of the pre-existing 
diabetes mellitus.  

A complete rationale must be provided for all 
opinions.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must note and specifically address 
in his opinions the April 2009 private 
medical opinion, the August and September 
2009 VA examination reports, and the 
Veteran's service treatment records (STRs).   

2.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-connected 
hepatitis C.  

The examiner must specifically address 
whether the Veteran's hepatitis C manifests 
fatigue, malaise, and anorexia, or 
incapacitating episodes.  The duration of any 
incapacitating episodes in the past 12 month 
period should be described, and the 
occurrence, severity, and effects of any 
identified fatigue, malaise, and anorexia, 
must be thoroughly described.  See 38 C.F.R. 
§ 4.114, DC 7354.

A complete rationale must be provided for all 
opinions.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated and if the claim of service 
connection for diabetes mellitus is granted 
the RO/AMC is instructed to re-adjudicate the 
claim of service connection for peripheral 
neuropathy and refer to the September 2009 VA 
examination report.  If any of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


